Exhibit 10.2

FIRST AMENDMENT

TO THE

MIDAS EXECUTIVE RETIREMENT PLAN ACCOUNT BALANCE COMPONENT

(AS AMENDED AND RESTATED EFFECTIVE NOVEMBER 11, 2008)

THIS FIRST AMENDMENT (this “Amendment”) to the Midas Executive Retirement Plan
Account Balance Component (as amended and restated effective November 11, 2008)
(the “Plan”) is effective as of February 22, 2009.

RECITALS

WHEREAS, Midas, Inc., (the “Company”) maintains the Midas Executive Retirement
Plan, documentation of which consists of the Plan and the Midas Executive
Retirement Plan Defined Benefit Retirement Component and any election forms
referred to thereunder; and

WHEREAS, the Board of Directors of the Company (the “Board”) has delegated the
power and authority to [officers of the Company] to adopt and agree to this
first amendment to the Plan in the name of and on behalf of the Company1; and

WHEREAS, the [Board] deems it to be in the best interests of the Company to
amend the Plan, effective as of February 22, 2009, to reduce matching
contributions provided under the Plan on and after February 22, 2009 in a manner
consistent with a corresponding change in the matching contribution provided
under the Midas Retirement Savings Plan for Salaried Employees effective
February 22, 2009; and

WHEREAS, the Amendment does not reduce or relieve the Company of any obligation
with respect to any Account balance maintained under the Plan that was
outstanding as of the date of this Amendment set forth below;

NOW, THEREFORE, by virtue and in exercise of the reserved power set forth within
Section 7.1 of the Plan, the Plan is hereby amended, effective February 22,
2009, in the following particulars:

1. Section 4.3 of the Plan is hereby deleted in its entirety and replaced with
the following:

“Section 4.3 Employer Matching Credits.

(a) Prior to February 22, 2009. On each payroll date (with respect to
Compensation) prior to February 22, 2009 and each date on which an Incentive
Payment earned prior to February 22, 2009 is paid (or would have been payable
but for an election pursuant to Section 4.2(a)) (each, a “crediting date”), the
Employer shall credit a Participant’s Account with a matching credit equal to
(i) minus (ii), where:

(i) is equal to the cumulative total, determined as of the crediting date, of
all salary reduction contributions made by the Participant under the RSP plus
all elective contributions to this Plan pursuant to Section 4.1(a) and
Section 4.2(a) during the Plan Year; provided that such cumulative total shall
be subject to a maximum equal to the product of (x) and (y), where (x) is equal
to the highest percentage of compensation with respect to which the Employer
will provide a matching contribution (currently six percent (6%) of
compensation) under the RSP and (y) is the sum of all Compensation and Incentive
Payments paid to the Participant during the Plan Year up to and including
amounts paid on the applicable crediting date, and

 

1 If a proper delegation of the Board’s authority is not already in place,
please let me know whether you would like me to draft resolutions for that
purpose.

 

- 1 -



--------------------------------------------------------------------------------

(ii) is equal to the cumulative total, determined as of the crediting date, of
the sum of (x) and (y), where (x) is the cumulative total of all Employer
matching contributions actually made with respect to the Participant under the
RSP with respect to compensation under the RSP through the applicable crediting
date and (y) is the cumulative Employer matching credits made with respect to
the Participant during the Plan Year through the crediting date immediately
preceding the applicable crediting date pursuant to this Section 4.3.

(b) On and After February 22, 2009. On each payroll date (with respect to
Compensation) on and after February 22, 2009 and each date on which an Incentive
Payment earned on or after February 22, 2009 is paid (or would have been payable
but for an election pursuant to Section 4.2(a)) (each, a “crediting date”), the
Employer shall credit a Participant’s Account with a matching credit equal to
(i) minus (ii), where:

(i) is equal to the cumulative total, determined as of the crediting date, of
all salary reduction contributions made by the Participant under the RSP plus
all elective contributions to this Plan pursuant to Section 4.1(a) and
Section 4.2(a) during the Plan Year; provided that such cumulative total shall
be subject to a maximum equal to the product of (x) and (y), where (x) is equal
to 50% of the highest percentage of compensation with respect to which the
Employer will provide a matching contribution (currently six percent (6%) of
compensation) under the RSP and (y) is the sum of all Compensation and Incentive
Payments paid to the Participant during the Plan Year up to and including
amounts paid on the applicable crediting date, and

(ii) is equal to the cumulative total, determined as of the crediting date, of
the sum of (x) and (y), where (x) is the cumulative total of all Employer
matching contributions actually made with respect to the Participant under the
RSP with respect to compensation under the RSP through the applicable crediting
date and (y) is (A) or (B), depending on the Plan Year, where (A) applies during
the 2009 Plan Year and is the cumulative Employer matching credits made (or that
would have been

 

- 2 -



--------------------------------------------------------------------------------

made) with respect to the Participant during the Plan Year through the crediting
date immediately preceding the applicable crediting date pursuant to this
Section 4.3, determined as if Section 4.3(b) had been in effect for the entire
Plan Year and (B) applies during Plan Years after 2009 and is the cumulative
Employer matching credits made with respect to the Participant during the Plan
Year through the crediting date immediately preceding the applicable crediting
date pursuant to this Section 4.3.

*    *    *    *    *

IN WITNESS WHEREOF, I,                                              , duly
authorized by the Board, hereby execute and adopt this first amendment to the
Plan on behalf of and in the name of the Company, in accordance with Section 7.1
of the Plan, on this      day of                 , 2009.

 

MIDAS, INC. By:  

 

Name:  

 

Its:  

 

 

- 3 -